SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

107
KAH 10-01780
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
MICHAEL D. PIERCE, PETITIONER-APPELLANT,

                     V                                             ORDER

MICHAEL F. HOGAN, COMMISSIONER, OFFICE OF
MENTAL HEALTH, RESPONDENT-RESPONDENT.


MARY R. HUMPHREY, NEW HARTFORD, FOR PETITIONER-APPELLANT.


     Appeal from a judgment (denominated   decision and order) of the
Supreme Court, Oneida County (Anthony F.   Shaheen, J.), entered July
12, 2010 in a habeas corpus proceeding.    The judgment denied
petitioner’s application for poor person   status and dismissed his
proposed writ of habeas corpus.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2012                      Frances E. Cafarell
                                                  Clerk of the Court